     Case 3:20-cv-00425-MMD-WGC Document 5 Filed 09/03/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     HEATH VINCENT FULKERSON,                           Case No. 3:20-cv-00425-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      U.S. DEPARTMENT OF JUSTICE,
9
                                   Defendant.
10

11          Plaintiff has filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983 and

12   an application to proceed in forma pauperis (the “IFP Application”). (ECF Nos. 1, 1-2.)

13   Before the Court is the Report and Recommendation (“R&R”) of United States Magistrate

14   Judge William G. Cobb (ECF No. 4), recommending that the Court dismiss this action with

15   prejudice. To date, no objection has been filed. For that reason, and because the Court

16   agrees with Judge Baldwin, the Court will adopt the R&R.

17          The Court incorporates the facts outlined in the R&R (ECF No. 4 at 3-4) and does

18   not recite them here.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object, however, the Court is not required to conduct “any review at all . . . of any

22   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

23   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

24   the magistrate judges’ findings and recommendations is required if, but only if, one or both

25   parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory

26   Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

27   clear error on the face of the record in order to accept the recommendation”).

28
     Case 3:20-cv-00425-MMD-WGC Document 5 Filed 09/03/20 Page 2 of 2


1            While Plaintiff has not objected, the Court nevertheless conducts de novo review to

2    determine whether to adopt Judge Cobb’s R&R. Judge Cobb recommended that the Court

3    grant the IFP Application because he cannot pay the filing fee. (ECF No. 4 at 2.) Judge

4    Cobb also recommends that the Court sua sponte dismiss this action, under 28 U.S.C. §

5    1915(e)(2)(B)(i), because Plaintiff’s complaint describes a “fantastical or delusional

6    scenario.” (Id. at 4-5 (citing to Neitzke v. Williams, 490 U.S. 319, 327-28 (1989)).) The

7    Court agrees with Judge Cobb.

8            It is therefore ordered that the Report and Recommendation of Magistrate Judge

9    William G. Cobb (ECF No. 4) is accepted and adopted in full.

10           It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

11   No. 1) is granted.

12           It is further ordered that the Clerk of Court detach and file the complaint (ECF No.

13   1-2).

14           It is furthered ordered that the Complaint (ECF No. 1-2) is dismissed with prejudice.

15           The Clerk is directed to enter judgment in accordance with this order and close this

16   case.

17

18           DATED THIS 3rd day of September 2020.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                   2
